
	
		II
		111th CONGRESS
		1st Session
		S. 444
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2009
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the establishment of a health information
		  technology and privacy system.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Health Information
			 Technology and Privacy Advancement Act of 2009.
		2.Policy and
			 purposes
			(a)PolicyCongress declares that it is the policy of
			 the United States to establish, as expeditiously as practicable, a health
			 information technology and privacy system, which should—
				(1)be responsive to public needs and national
			 objectives;
				(2)serve the health care needs of the United
			 States; and
				(3)contribute to improved health care quality
			 and lower costs.
				(b)PurposesIt is the purpose of this Act to—
				(1)provide for the
			 establishment of a health information technology and privacy system through
			 which new and expanded health care information services will be made available
			 as promptly as possible in a manner that provides national coverage at the
			 earliest practicable date;
				(2)in carrying out
			 the system described in paragraph (1), provide technology services to
			 economically less developed areas as well as those more highly developed, and
			 provide for the efficient and economical use of health care information and
			 protect the confidentiality and security of information within this new
			 technology;
				(3)in order to
			 facilitate the development of the system and provide for the widest possible
			 participation by private enterprise in the system, establish a private
			 nonprofit corporation, subject to appropriate Federal regulation, to administer
			 the system; and
				(4)ensure
			 that—
					(A)all authorized
			 users of the system have nondiscriminatory access to the system;
					(B)effective
			 competition be maintained in the provision of equipment and services utilized
			 by the system;
					(C)the corporation
			 established under this Act is organized and operated so as to maintain and
			 strengthen competition in the provision of health information services to the
			 public; and
					(D)the activities of
			 the corporation and of the persons or companies participating in the ownership
			 of the corporation is consistent with the Federal antitrust laws.
					(c)LimitationCongress
			 declares that it is not the policy of this Act to preclude the private
			 development of health information technologies.
			3.DefinitionsIn this Act:
			(1)Authorized
			 health insurersThe term
			 authorized health insurers means health insurance issuers (as
			 defined in section 2791 of the Public Health Service Act) and includes payors
			 for services provided under titles XVIII and XIX of the Social Security Act (42
			 U.S.C. 1395 and 1396 et seq.).
			(2)Authorized
			 providersThe term authorized providers means duly
			 licensed or certified health care providers.
			(3)CorporationThe
			 term corporation means the corporation authorized by section
			 5.
			(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(5)SystemThe
			 term system means the system of health information and technology
			 established under this Act, with secure retention and sharing among authorized
			 providers, who have access to analytic support to identify and enhance areas
			 where improved quality of care may lower cost, and result in reimbursement
			 rates that can better reflect optimal health care delivery.
			4.Federal
			 coordination, planning, and regulation
			(a)Actions by the
			 SecretaryIn order to achieve the policy and carry out the
			 purposes of this Act, the Secretary shall—
				(1)provide Federal
			 governmental assistance in the planning and development, and provide for the
			 implementation of, a national program for the establishment and operation, as
			 expeditiously as possible, of a national health information technology and
			 privacy system;
				(2)provide for the
			 continuous review of all phases of the development and operation of the system,
			 including the activities of the corporation;
				(3)provide for the
			 coordination of the activities of Federal agencies with responsibilities
			 relating to health care information technology, so as to ensure that there is a
			 full and effective compliance at all times with the policies and procedures
			 established under this Act;
				(4)exercise such
			 supervision over the relationship of the corporation with State and local
			 entities or other entities as may be appropriate to ensure that such
			 relationships shall be consistent with the national interest and policy of the
			 United States as expressed in this Act;
				(5)ensure that
			 timely arrangements are made under which there can be national participation in
			 the establishment and use of the system; and
				(6)provide for
			 incentives for the adoption and use of health information technology that
			 improves the quality and efficiency of patient care.
				(b)Other Federal
			 agenciesThe Administrator of the Centers for Medicare &
			 Medicaid Services, the National Coordinator for Health Information Technology,
			 the Director of the National Institutes of Health, the chief executive officer
			 of the Veterans Health Administration, and the heads of other relevant Federal
			 agencies, shall, upon request of the corporation—
				(1)provide advice to
			 the corporation concerning the technical characteristics of the system;
				(2)provide
			 assistance to the corporation in the conduct of research and development
			 activities relating to the system, including by furnishing to the corporation,
			 upon request, on a reimbursable basis, such services as determined necessary
			 for the most expeditious and economical development of the system; and
				(3)to the extent
			 feasible, furnish other services, on a reimbursable basis, to the corporation
			 in connection with the establishment and operation of the system.
				(c)Actions by the
			 corporationThe corporation shall—
				(1)develop plans for
			 the technical specifications of all elements of the system, pursuant to the
			 activities described under section 5(f);
				(2)ensure effective
			 competition, including the use of competitive bidding where appropriate, in the
			 procurement by the corporation of apparatus, equipment, and services required
			 for the establishment and operation of the system;
				(3)ensure that
			 eligible health care providers have equitable and nondiscriminatory access
			 to—
					(A)the system in a
			 manner that provides for the payment of reasonable assessment for such use
			 consistent with the ability to pay and the savings and benefits to be
			 anticipated;
					(B)relevant
			 classifications, practices, regulations, and other terms and conditions
			 relating to the use of the system; and
					(C)available
			 facilities of the system pursuant to regulations relating to the allocation of
			 such facilities among the users thereof;
					(4)ensure that the
			 facilities of the system are technically compatible and operationally
			 interconnected with each other and facilitate interoperability among health
			 information systems;
				(5)prescribe such
			 accounting regulations and systems and, after public hearing and deliberation,
			 engage in such ratemaking procedures as will ensure that any savings made
			 possible by the system are appropriately reflected in rates for access to
			 system services, by license or otherwise for those who utilize or benefit from
			 the system, including the health insurance industry;
				(6)obtain the
			 approval of the Secretary for the implementation of technical and privacy
			 protection characteristics relating to the operation of the system;
				(7)authorize,
			 construct, and operate such system facilities, networks, and programs as will
			 best serve the public interest, convenience, and necessity, as determined after
			 consultation with the Secretary; and
				(8)to the extent
			 feasible, ensure that the system is compatible and interoperable with
			 pre-existing health information technology equipment and systems.
				(d)Office of the
			 National Coordinator for Health Information Technology
				(1)In
			 generalThere is established within the Office of the Secretary
			 of Health and Human Services an Office of the National Coordinator for Health
			 Information Technology. The Office shall be headed by a National Coordinator
			 appointed by the President, in consultation with the Secretary of Health and
			 Human Services. The National Coordinator shall report directly to the
			 Secretary.
				(2)Rule of
			 constructionNothing in this subsection shall be construed as
			 requiring the duplication of Federal efforts with respect to the establishment
			 of the Office of the National Coordinator for Health Information Technology,
			 regardless of whether such efforts are carried out before or after the date of
			 the enactment of this Act.
				5.National
			 Corporation for Health Information Technology and Privacy
			(a)EstablishmentThere
			 is authorized to be established a nonprofit national health information
			 technology and privacy corporation which shall not be an agency or
			 establishment of the United States. The corporation shall be subject to the
			 provisions of this Act.
			(b)IncorporationNot
			 later than 180 days after the date of enactment of this Act, the President, by
			 and with the advice and consent of the Senate, shall appoint 9 incorporators of
			 the corporation who shall serve as the initial board of directors until their
			 successors are elected in accordance with subsection (c). Such incorporators
			 shall take whatever actions are necessary to establish the corporation,
			 including the filing of articles of incorporation, as approved by the
			 President.
			(c)Board of
			 directors
				(1)In
			 generalThe corporation shall have a bipartisan board of
			 directors that shall consist of 9 individuals who shall be citizens of the
			 United States and be appointed by the President, by and with the advice and
			 consent of the Senate.
				(2)TermsThe
			 terms of service of the members of the board of directors shall be 3 years or
			 until such time as their successors have been appointed, except that of the
			 first 9 members of the board appointed under subsection (b), 3 each shall serve
			 for terms of 3, 4, and 5 years, respectively as designated by the President.
			 Any member of the board appointed to fill a vacancy shall be appointed only for
			 the unexpired term of the member which he or she is succeeding. A member may
			 not serve consecutive terms.
				(3)ChairpersonThe
			 members of the board of directors of the corporation shall at its first meeting
			 and annually thereafter elect a member to serve as the chairperson of the
			 board.
				(d)Chief privacy
			 officer and other officers
				(1)Chief privacy
			 officer
					(A)In
			 generalThe president of the Corporation, in consultation with
			 the board of directors, shall appoint a chief privacy officer of the
			 corporation to ensure the confidentiality and security of patient medical
			 records.
					(B)DutiesThe
			 chief privacy officer of the corporation shall—
						(i)ensure that the
			 use of technologies by the corporation sustain, and do not erode, privacy
			 protections relating to the use, collection, and disclosure of personal
			 information;
						(ii)ensure that
			 personal information contained in any records maintained as part of the
			 technology and privacy system is maintained in full compliance with fair
			 information practices as contained in the Privacy Act of 1974;
						(iii)evaluate
			 legislative and regulatory proposals involving the collection, use, and
			 disclosure of personal information by the Federal Government;
						(iv)Conduct a
			 privacy impact assessment of proposed rules and procedures of the corporation
			 on the privacy of personal information, including the type of personal
			 information collected and the number of individuals affected; and
						(v)submit annually
			 to Congress a report on activities of the corporation that affect
			 privacy.
						(2)Other
			 officersThe corporation shall have a president, and such other
			 officers as may be appointed by the board of directors, who shall be
			 compensated at rates fixed by the board and serve at the pleasure of the board.
			 No officer of the corporation shall receive any salary from any source other
			 than the corporation during the period of employment by the corporation.
				(e)FinancingThe
			 corporation is authorized to issue bonds, debentures, and such other financings
			 or certificates of indebtedness as the board of directors determines
			 appropriate to carry out its duties under this Act.
			(f)Authorized
			 activities
				(1)General
			 activitiesIn order to achieve the objectives and to carry out
			 the purposes of this Act, the corporation is authorized to—
					(A)plan, initiate,
			 construct, own, manage, and operate itself or in conjunction with State and
			 local governments or business entities, a national health information
			 technology and privacy system;
					(B)furnish, for fees
			 where appropriate and subject to licenses and confidentiality and security
			 requirements, access to individuals, and to authorized providers and payers of
			 health care services;
					(C)specify rules for
			 allowing access (in accordance with applicable privacy laws) to nonidentifiable
			 health care data for public health and research purposes; and
					(D)own and operate
			 such facilities as may be required to achieve the purposes of this Act.
					(2)Other
			 activitiesIn addition to the activities authorized under
			 paragraph (1), the corporation, to accomplish the purposes of this Act,
			 may—
					(A)conduct, or enter
			 into contracts for the conduct of, research and development activities related
			 to the mission of the corporation;
					(B)acquire the
			 physical facilities, equipment, and devices necessary for the operations of the
			 corporation, including health information technologies and associated equipment
			 and facilities, whether by construction, purchase, or gift;
					(C)purchase or
			 otherwise acquire health information and related services from the United
			 States Government; and
					(D)enter into
			 contracts with authorized users of health information, including the United
			 States Government, for the use of the services of the system.
					(g)American Health
			 Information CommunityNothing in this section shall be construed
			 to prohibit the American Health Information Community (or any successor entity)
			 from serving as the corporation under this section.
			(h)TerminationThe
			 corporation shall terminate on the date that is 10 years after the date of
			 enactment of this Act.
			6.Business plan
			 and annual report
			(a)Business
			 planNot later than 6 months
			 after the date on which the corporation is incorporated under section 5, the
			 corporation shall file with the President and Congress its initial business
			 plan.
			(b)Annual
			 reportNot later than 1 year
			 after the date on which the corporation is incorporated under section 5, and
			 each January 1 thereafter, the corporation shall prepare and submit to Congress
			 a report that shall include a comprehensive description of the activities and
			 accomplishments during the year for which the report is prepared under this
			 Act, together with an evaluation of such activities and accomplishments in
			 terms of the attainment of the purposes of this Act. Each such report shall
			 include any recommendations of the corporation for additional legislative or
			 other action which the corporation may consider necessary or desirable for the
			 attainment of such objectives.
			(c)AuditsThe
			 corporation shall be subject to such external audits as may be determined
			 appropriate by the Secretary.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act for each of fiscal years 2010 through 2019.
		
